Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 1 of 9




                       Exhibit 10
                                                                                                       Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 2 of 9


SANJAY SHAH DIRECT (NON-ELYSIUM GLOBAL) HOLDINGS
MASTER SPREADSHEET 3          3-Apr-16

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FCA Firm
                            Previous                                                                                                                                                                                                                                                                                                                                                                                                                                                   Other Licenses/Renewal
      Legal Name                              Entity Type         Company No.         Date of Inc.     Country of Inc.     Webfiling code                      Registered Address                            Directors                          Shareholders                 Accounting year end           Auditors                    Nature of Business                        Subsidiaries/ Branches/Assets           VAT Number Tax ID Number       Regulated        Reference
                             Name                                                                                                                                                                                                                                                                                                                                                                                                                                                         Dates/Comments
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Number/Renewa


                                                                                                                                                                                                                                                                                                                         Holding company of DXB Elysium Inc. (DXB
 FGC Elysium Holdings                                                                                                                              Craigmuir Chambers, Road Town, Tortola, VG                                                                            Decision for the directors of                   Elysium Inc. being the proposed acquisition
                              N/A        BVI Business Company       1882624           13 July 2015         B.V.I.                N/A                                                                        Sanjay Shah                         Sanjay Shah                                            No audit required                                                                  DXB Elysium Inc.                  N/A          N/A           Non-regulated        N/A                 N/A
        Limited                                                                                                                                             1110, British Virgin Islands                                                                                        the Company                                  vehicle for aborted purchase of FGC
                                                                                                                                                                                                                                                                                                                                        Securities LLC).



                                                                                                                                                                                                                                                                                                                                                                                                                                    [US Tax number
                                                                                                                                                                                                                                                                                                                                                                                                                                        currently
                           FGC Elysium Delaware Incorporated                                                                                      DXB Elysium Inc., 750 3rd Avenue, 9th Floor, NY,                                                                                                                           Proposed Acquisition Vehicle for aborted     [Bank Account details and cash balance as at                  subject to
   DXB Elysium Inc.                                               Not Applicable      27 July 2015       Delaware                 n/a                                                              Sanjay Shah & [Peter Echanique]      FGC Elysium Holdings Limited                31-Dec            [To be appointed]                                                                                                     N/A                        Non-regulated        N/A                [TBC]
                               Inc           Company                                                                                                               NY, 10017, US                                                                                                                                                 purchase of FGC Securities LLC                         today's date]                                     change
                                                                                                                                                                                                                                                                                                                                                                                                                                    following name-
                                                                                                                                                                                                                                                                                                                                                                                                                                         change.]

                                                                                                                                                                                                                                                                                                                                                                               100% Copella Offshore Fund SPC
Hooloomooloo Holdings                                                                                                                              Craigmuir Chambers, Road Town, Tortola, VG                                                                            Decision for the directors of
                              N/A        BVI Business Company       1647571          10 May 2011           B.V.I.                N/A                                                                        Sanjay Shah                         Sanjay Shah                                            No audit required     Holding Company. Will be wound down            100% Copella Investment Management              N/A          N/A           Non-regulated        N/A                 N/A
       Limited                                                                                                                                              1110, British Virgin Islands                                                                                        the Company
                                                                                                                                                                                                                                                                                                                                                                                          (Cayman)


                                                                                                                                                                                                       Genevieve Koschnicke
                                                                                                                                                                                                          Class B Manager                                                                                                                                                     100% Solo Group (Holdings) Limited
                                              Societe a                                                                  [TBC in light of Alter      1A, rue Thomas Edison, L-1445 Strassen,
       Aesa Sarl              N/A                                   B 170000         12 June 2012       Luxembourg                                                                                          Sara Speed,                         Sanjay Shah                         31-Dec               Alter Domus           Holding Company. Will be liquidated                                                          N/A                5 275   Non-regulated        N/A                 N/A
                                         responsabilite limitee                                                          Domus' resignation]                     Luxembourg
                                                                                                                                                                                                          Class B Manager                                                                                                                                                       [100%] Varengold Holding GmbH
                                                                                                                                                                                                    Sanjay Shah Class A Manager


                                                                                                                                                                                                                                                                                                                                                                              VEM Holding Sarl - Cielo holds 45.05%
                                                                                                                                                   Craigmuir Chambers, Road Town, Tortola, VG                                                                            Decision for the directors of
  Cielo Global Limited        N/A        BVI Business Company       1841155        15 September 2014       B.V.I.                N/A                                                                        Sanjay Shah                         Sanjay Shah                                            No audit required     Holding Company. Will be wound down          shareholding in VEM Holding Sarl (13,515,000      N/A          N/A           Non-regulated        N/A                 N/A
                                                                                                                                                            1110, British Virgin Islands                                                                                        the Company
                                                                                                                                                                                                                                                                                                                                                                                    shares out of 30,000,000



                                                                                                                                                                                                                                                                                                                            Proposed replacement vehicle for Old Park
                                                                                                                                                                                                                                                                                                                             Lane Capital Limited as part of proposed
 OPL Capital Holdings                                                                                                                              Craigmuir Chambers, Road Town, Tortola, VG                                        Ceylon International Group Holding Decision for the directors of                             (now aborted) reorganization.
                              N/A        BVI Business Company       1888363        1 September 2015        B.V.I.                N/A                                                                        Sanjay Shah                                                                               No audit required                                                                        N/A                          N/A          N/A           Non-regulated        N/A                 N/A
       Limited                                                                                                                                              1110, British Virgin Islands                                                          sLimited                     the Company
                                                                                                                                                                                                                                                                                                                           To be wound-down in context of Solo group
                                                                                                                                                                                                                                                                                                                                        reorganization.




                                                                                                                                                                                                                                                                                                                            Proposed replacement vehicle for Novus
                                                                                                                                                                                                                                                                                                                           Capital Markets Limited as part of proposed
Novus Ultimate Holdings                                                                                                                            Craigmuir Chambers, Road Town, Tortola, VG                                        Ceylon International Group Holdings Decision for the directors of                            (now aborted) reorganization.
                              N/A        BVI Business Company       1888367        1 September 2015        B.V.I.                N/A                                                                        Sanjay Shah                                                                                No audit required                                                                       N/A                          N/A          N/A           Non-regulated        N/A                 N/A
       Limited                                                                                                                                              1110, British Virgin Islands                                                           Limited                      the Company
                                                                                                                                                                                                                                                                                                                           To be wound-down in context of Solo group
                                                                                                                                                                                                                                                                                                                                        reorganization.




                                                                                                                                                                                                                                                                                                                            Proposed replacement vehicle for Telesto
                                                                                                                                                                                                                                                                                                                              Markets LLP as part of proposed (now
                                                                                                                                                   Craigmuir Chambers, Road Town, Tortola, VG                                        Ceylon International Group Holdings Decision for the directors of                             aborted) reorganization.
Telesto Holdings Limited      N/A        BVI Business Company       1888390        1 September 2015        B.V.I.                N/A                                                                        Sanjay Shah                                                                                No audit required                                                             Telesto Capital Limited                N/A          N/A           Non-regulated        N/A                 N/A
                                                                                                                                                            1110, British Virgin Islands                                                           Limited                      the Company
                                                                                                                                                                                                                                                                                                                           To be wound-down in context of Solo group
                                                                                                                                                                                                                                                                                                                                        reorganization.




                                                                                                                                                                                                                                                                                                                            Proposed replacement vehicle for Callisto
                                                                                                                                                                                                                                                                                                                           Asset Management LLP as part of proposed
Callisto Lycaon Holdings                                                                                                                           Craigmuir Chambers, Road Town, Tortola, VG                                        Ceylon Internatinal Group Holdings Decision for the directors of                            (now aborted) reorganization.                Callisto Lycaon Capital Limited - to be
                              N/A        BVI Business Company       1888385        1 September 2015        B.V.I.                N/A                                                                        Sanjay Shah                                                                               No audit required                                                                                                     N/A          N/A           Non-regulated        N/A                 N/A
         Limited                                                                                                                                            1110, British Virgin Islands                                                          Limited                      the Company                                                                                                  dissolved
                                                                                                                                                                                                                                                                                                                           To be wound-down in context of Solo group
                                                                                                                                                                                                                                                                                                                                        reorganization.




                                                                                                                                                                                                                                                                                                                           Proposed replacement vehicle for West Point
                                                                                                                                                                                                                                                                                                                           Derivatives Limited as part of proposed (now
  WP Capital Holdings                                                                                                                              Craigmuir Chambers, Road Town, Tortola, VG                                        Ceylon International Group Holdings Decision for the directors of                               aborted) reorganization.
                              N/A        BVI Business Company       1888377        1 September 2015        B.V.I.                N/A                                                                        Sanjay Shah                                                                                No audit required                                                                       N/A                          N/A          N/A           Non-regulated        N/A                 N/A
       Limited                                                                                                                                              1110, British Virgin Islands                                                           Limited                      the Company
                                                                                                                                                                                                                                                                                                                           To be wound-down in context of Solo group
                                                                                                                                                                                                                                                                                                                                        reorganization.




                                                                                                                                                                                                                                                                                                                             Proposed replacement vehicle for Solo
                                                                                                                                                                                                                                                                                                                             Capital Partners LLP as part of proposed
  SCP Capital Holdings                                                                                                                             Craigmuir Chambers, Road Town, Tortola, VG                                        Ceylon International Group Holdings Decision for the directors of                            (now aborted) reorganization.
                              N/A        BVI Business Company       1888379        1 September 2015        B.V.I.                N/A                                                                        Sanjay Shah                                                                                No audit required                                                               SCP Capital Limited                  N/A          N/A           Non-regulated        N/A                 N/A
        Limited                                                                                                                                             1110, British Virgin Islands                                                           Limited                      the Company
                                                                                                                                                                                                                                                                                                                           To be wound-down in context of Solo group
                                                                                                                                                                                                                                                                                                                                        reorganization




                                                                                                                                                                                                                                                                                                                                                                                  WP Capital Holdings Limited
                                                                                                                                                                                                                                                                                                                             Proposed holding vehicle for reorganised
                                                                                                                                                                                                                                                                                                                                                                                Callisto Lycaon Holdings Limited
                                                                                                                                                                                                                                                                                                                                 regulated entities (Solo Group).
 Ceylon International                                                                                                                              Craigmuir Chambers, Road Town, Tortola, VG                                                                            Decision for the directors of                                                                           SCP Capital Holdings Limited
                              N/A        BVI Business Company       1887740         26 August 2015         B.V.I.                N/A                                                                        Sanjay Shah                         Sanjay Shah                                            No audit required                                                                                                    N/A          N/A           Non-regulated        N/A                 N/A
Group Holdings Limited                                                                                                                                      1110, British Virgin Islands                                                                                        the Company                                                                                         Telesto Holdings Limited
                                                                                                                                                                                                                                                                                                                            To be wound-up in context of broader Solo
                                                                                                                                                                                                                                                                                                                                                                                Novus Ultimate Holdings Limited
                                                                                                                                                                                                                                                                                                                                       group dissolution.
                                                                                                                                                                                                                                                                                                                                                                                 OPL Capital Holdings Limited




                                                                                                                                                                                                                          Direct Holdings                                                                                                                                                                    ELYSIUM-05361117 1
                                                                                                      Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 3 of 9

                                                                                                                                                                                                                                                                                                                                                                                                                                                               FCA Firm
                              Previous                                                                                                                                                                                                                                                                                                                                                                                                                                           Other Licenses/Renewal
      Legal Name                                 Entity Type       Company No.      Date of Inc.     Country of Inc.    Webfiling code                   Registered Address                             Directors                       Shareholders                  Accounting year end          Auditors                    Nature of Business                     Subsidiaries/ Branches/Assets           VAT Number Tax ID Number      Regulated         Reference
                               Name                                                                                                                                                                                                                                                                                                                                                                                                                                                 Dates/Comments
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Number/Renewa
   IT Services Holding                                                                                                                      Craigmuir Chambers, Road Town, Tortola, VG                                                                             Decision for the directors of                   Holding Company for IT Services Company
                                N/A         BVI Business Company     1887361      21 August 2015         B.V.I.              N/A                                                                       Sanjay Shah                       Sanjay Shah                                             No audit required                                                     Innercircle IT Services Limited           N/A          N/A         Non-regulated          N/A                       N/A
         Limited                                                                                                                                     1110, British Virgin Islands                                                                                         the Company                                  based in UK. Will be wound down


                                                                                                                                            Harneys Services (Cayman) Limited, 4th Floor,                                                                           No statutory requirement                                                                                                                                                The fund is
 Copella Offshore Fund         Callisto     Exempted Segregated
                                                                                                                                           Harbour Place, 103 South Church Street, P.O. Box                                                                           for Cayman Exempt                                                                                    Copella Master Fund                                            registered as a
SPC - to be dissolved on      Offshore       Portfolio Company       273553      3 December 2012     Cayman Islands          N/A                                                                       Sanjay Shah             Hooloomooloo Holdings Limited                                   No audit required                       SPC                                                                       N/A          N/A                                N/A                       N/A
                                                                                                                                              10240, Grand Cayman, KY1-1002, Cayman                                                                                  Companies to produce                                                                         NOTE: Assets will be distributed by Solo.                              regulated mutual
      4 April 2016            Fund SPC        Limited by Shares
                                                                                                                                                               Islands                                                                                                financial statements                                                                                                                                                     fund




                                                                                                                                            Harneys Services (Cayman) Limited, 4th Floor,                                                                           No statutory requirement
Copella Master Fund SPC   Callisto  Exempted Segregated
                                                                                                                                           Harbour Place, 103 South Church Street, P.O. Box                                                                           for Cayman Exempt
 - to be dissolved on 4 Master Fund  Portfolio Company               273499      29 November 2012    Cayman Islands          N/A                                                                       Sanjay Shah                Copella Offshore Fund SPC                                    No audit required                       SPC                        NOTE: Assets will be distributed by Solo.      N/A          N/A             CIMA               N/A                       N/A
                                                                                                                                              10240, Grand Cayman, KY1-1002, Cayman                                                                                  Companies to produce
       April 2016          SPC        Limited by Shares
                                                                                                                                                               Islands                                                                                                financial statements


                             Callisto
  Copella Investment                                                                                                                         Harneys Services (Cayman) Limited, P.O. Box                                                                            No statutory requirement
                           Investment
Management (Cayman)                          Exempted Company                                                                                 10240, 4th Floor Harbour Place, 103 South                                                                               for Cayman Exempt                                                                                      Copella Fund LP
                          Management                                CR 273410    26 November 2012    Cayman Islands          N/A                                                                       Sanjay Shah             Hooloomooloo Holdings Limited                                   No audit required            Investment Management                                                                N/A          N/A             CIMA               N/A                       N/A
Limited - to be dissolved                     Limited by Shares                                                                            Church Street, George Town, Grand Cayman KY1-                                                                             Companies to produce                                                                         NOTE: Assets will be distributed by Solo.
                            (Cayman)
     on 4 April 2016                                                                                                                                    1002 Cayman Islands                                                                                           financial statements
                             Limited

                                                                                                                                                                                                                                                                    No statutory requirement
Callisto Prime Fund (GP)                                                                                                                   2nd Floor, Midtown Plaza, Elgin Avenue, PO Box Nicholas Gaze/Eric Lazear/Renato                                            for Cayman Exempt
                                N/A                  TBC            GC-288508       2 June 2014      Cayman Islands          N/A                                                                                                Callisto Cayman Management                                     No audit required                       TBC                                          TBC                          N/A          N/A              TBC               N/A                       TBC
            Ltd                                                                                                                            448, Grand Cayman, KY1-1106, Cayman Islands                 Guido                                                         Companies to produce
                                                                                                                                                                                                                                                                      financial statements

                                                                                                                                                                                                                                                                    No statutory requirement
                                                                                                                                           2nd Floor, Midtown Plaza, Elgin Avenue, PO Box Nicholas Gaze/Eric Lazear/Renato                                            for Cayman Exempt
Callisto Prime Fund Ltd         N/A                  TBC            GC-288507       2 June 2014      Cayman Islands          N/A                                                                                                Callisto Cayman Management                                     No audit required                       TBC                                          TBC                          N/A          N/A              TBC               N/A                       TBC
                                                                                                                                           448, Grand Cayman, KY1-1106, Cayman Islands                 Guido                                                         Companies to produce
                                                                                                                                                                                                                                                                      financial statements

                                                                                                                                                                                                                                                                    No statutory requirement
 Callisto Prime Master                                                                                                                     2nd Floor, Midtown Plaza, Elgin Avenue, PO Box Nicholas Gaze/Eric Lazear/Renato     Callisto Prime Fund LP (Delaware)      for Cayman Exempt
                                N/A                  TBC            GC-288499       2 June 2014      Cayman Islands          N/A                                                                                                                                                               No audit required                       TBC                                          TBC                          N/A          N/A              TBC               N/A                       TBC
        Fund LTD                                                                                                                           448, Grand Cayman, KY1-1106, Cayman Islands                 Guido                      and Callisto Prime Fund Ltd        Companies to produce
                                                                                                                                                                                                                                                                      financial statements




                                               Private Limited                                                                               Mentor House, Ainsworth Street, Blackburn                                                                                                                              Dormant - in the process of being wound
  Solo Capital Limited          N/A                                  6790656      14 January 2009    United Kingdom    Requested from CH                                                               Sanjay Shah                       Sanjay Shah                        31-Mar             Moore Stephens                                                                       TBC                       123 3462 56     N/A        Non-Regulated           N/A                       N/A
                                                  Company                                                                                              Lancashire, BB1 6AY                                                                                                                                                           down




  Innercircle IT Services                      Limited Liability
                                N/A                                  9752334      27 August 2015     United Kingdom        49HQW8          20-22 Wenlock Road, London, England, N1 7GU                 Sanjay Shah                IT Services Holding Limited               31-Aug                   N/A           IT Services Company - Proposal to strike off                     N/A                          N/A            5587      Non-regulated          N/A                       N/A
Limited - to be dissolved                         Company



                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Agreeing to carry on a regulated
                                                                                                                                                                                                                                                                                                                           Provision of Client Services.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            activity; Arranging (bringing about)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               deals in investments; Arranging
                                                                                                                                                                                                                                                                                                              [Members = Telesto Cayman Limited (prior to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            safeguarding and administration of
                                                                                                                                                                                                                                                                                                               dissolution) (96%), Christian Yau (1%), Paul
                                               Limited Liability                                                                                                                                                                                                                                                                                                                                                                                                              assets; Dealing in investments as
  Telesto Markets LLP           N/A                                 OC388442      10 October 2013    United Kingdom         13BC5D          27 Old Gloucester Street, London, WC1N 3AX        Solo Group (Holdings) Limited     Solo Group (Holdings) Limited               31-Mar             Moore Stephens   Kelly (1%), Mark Patterson (1%), Copella                            N/A                       123346246       N/A           Regulated          609226
                                                 Partnership                                                                                                                                                                                                                                                                                                                                                                                                                 agent; Making arrangements with
                                                                                                                                                                                                                                                                                                                   Cayman (prior to dissolution (1%)]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a view to transactions in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               investments; Safeguarding and
                                                                                                                                                                                                                                                                                                                   To be wound down in due course as part of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             administration of assets (without
                                                                                                                                                                                                                                                                                                                            Solo Group Dissolution.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          arranging)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Advising on investments (except
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             on Pension Transfers and Pension
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Opt Outs); Agreeing to carry on a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 regulated activity; Arranging
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (bringing about) deals in
                            Old Park Lane                                                                                                                                                                                                                                                                                                                                                                                                                                           investments; Arranging
 Old Park Lane Capital                         Private Limited                                                                                                                                None - Charles Knott resigned                                                                                          Provides stockbroking services. Will be
                               Capital                               6440879     29 November 2007    United Kingdom          TBC           190 High Street Tonbridge Kent England TN9 1BE                                        Solo Group Holdings Limited                31-Mar             Moore Stephens                                                                       N/A                       123346246          5540       Regulated          477870       safeguarding and administration of
       Limited                                    Company                                                                                                                                             18/12/20015                                                                                                                wound down
                               Limited                                                                                                                                                                                                                                                                                                                                                                                                                                          assets; Causing dematerialised
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             instructions to be sent; Dealing in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               investments as agent; Dealing in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              investments as principal; Making
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 arrangements with a view to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 transactions in investments;

  Solo Group Services       Aesa Services      Private Limited                                                                              Level 11, 10 Exchange Square, Primrose Street,     (1) Anthony Craig Jarmyn (2)
                                                                     9251303      7 October 2014     United Kingdom          TBC                                                                                                 Solo Group Holdings Limited                31-Mar             Moore Stephens       Services Company. Will be wound down                            N/a                       123346246       N/A              N/A               N/A                       N/A
        Limited               Limited             Company                                                                                                  London EC2A 2EN                           Michael Murphy

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Agreeing to carry on a regulated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            activity; Arranging (bringing about)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              deals in investments; Arranging
                              Market                                                                                                                                                              None - James Hoogewerf                                                                                                                                                                                                                                                    safeguarding and administration of
West Point Derivatives                         Private Limited                                                                              71-75 Shelton Street, Covent Garden, London,
                            Opportunity                              4990389     9 December 2003     United Kingdom        (00)7738                                                           resigned effective 31 December     Solo Group Holdings Limited                31-Mar             Moore Stephens        Brokerage House. Will be wound down                            N/A                       123346246       N/A           Regulated          430967        assets; Dealing in investments as
      Limited                                     Company                                                                                               England, WC2H 9JQ
                              Limited                                                                                                                                                                      2015                                                                                                                                                                                                                                                              agent; Dealing in investments as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              principal; Making arrangements
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               with a view to transactions in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              investments;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Advising        Safeguarding
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        on investments     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (except
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             on Pension Transfers and Pension
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Opt Outs); Agreeing to carry on a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                regulated activity; Arranging
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (bringing about) deals in
                                               Limited Liability                                                                            10 Exchange Square, Primrose Street, London
Solo Capital Partners LLP       N/A                                 OC367979     13 September 2011   United Kingdom          TBC                                                              Solo Group (Holdings) Limited                 SG(H)L                          31-Mar             Moore Stephens        Financial Services. Will be wound down                         N/A                       123346246          9445       Regulated          566533              investments; Arranging
                                                 Partnership                                                                                                EC2A 2EN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            safeguarding and administration of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             assets; Dealing in investments as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              agent; Dealing in investments as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              principal; Making arrangements
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               with a view to transactions in

                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A firm that is given permission to
    Callisto Asset            Callisto         Limited Liability                                                                            Level 11, 10 Exchange Square, Primrose Street,
                                                                    OC375120       10 May 2012       United Kingdom        82722M                                                             Solo Group (Holdings) Limited                 SG(H)L                          31-Mar             Moore Stephens       Investment Advisor. Will be wound down                          N/A                       123346246          5881       Regulated          586517        provide regulated products and
   Management LLP           Advisors LLP         Partnership                                                                                               London EC2A 2EN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          services


                                                                                                                                                                                                                                                                                                                   Investment and Financial Services Business.                                                                                                               A firm that is given permission to
 Novus Capital Markets                         Private Limited
                                N/A                                  5473481        7 June 2005      United Kingdom         A52HZ6                 29-30 Cornhill London EC3V 3NF             Anthony Jarmyn, Mark Stafford                 SG(H)L                          31-Mar             Wilkins Kennedy      Corporate Advisory Share Trading. Will be                       N/A                       123346246          6964       Regulated          451023        provide regulated products and
Limited - to be dissolved                         Company
                                                                                                                                                                                                                                                                                                                                 wound down                                                                                                                                               services




                                                                                                                                                                                                                     Direct Holdings                                                                                                                                                            ELYSIUM-05361117 2
                                                                                                       Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 4 of 9

                                                                                                                                                                                                                                                                                                                                                                                                                                                   FCA Firm
                             Previous                                                                                                                                                                                                                                                                                                                                                                                                                               Other Licenses/Renewal
      Legal Name                                Entity Type          Company No.     Date of Inc.     Country of Inc.    Webfiling code                 Registered Address                            Directors                          Shareholders                 Accounting year end       Auditors                     Nature of Business                    Subsidiaries/ Branches/Assets      VAT Number Tax ID Number    Regulated       Reference
                              Name                                                                                                                                                                                                                                                                                                                                                                                                                                     Dates/Comments
                                                                                                                                                                                                                                                                                                                                                                                                                                                Number/Renewa


 Solo Group Holdings       Aesa Holdings      Private Limited                                                                             Level 11, 10 Exchange Square, Primrose Street,     (1) Anthony Craig Jarmyn (2)
                                                                       9101873      25 June 2014      United Kingdom          TBC                                                                                                       Aesa Sarl (100%)                    31-Mar          Moore Stephens         Holding company. Will be wound down           100% Callisto Asset Management LLP      TBC          TBC            N/A             N/A                       N/A
       Limited              (UK) Limited         Company                                                                                                 London EC2A 2EN                           Michael Murphy




                                                                                                                                                                                                                                                                                                                  Proposed new regulated entity for Telesto
                                                                                                                                                                                                                                                                                                                               Markets LLP.                                                                                                                       Annual Return due 4 Nov 2016
                                              Private Limited                                                                              Parker Andrews Ltd, The Union Building 51-59
Telesto Capital Limited        N/A                                     9813234     7 October 2015     United Kingdom        CLRN6N                                                                   Sanjay Shah                    Telesto Holdings Limited                31-Oct                N/A                                                                          N/A                       N/A          N/A            N/A             N/A
                                                 Company                                                                                           Rose Lane, Norwich, NR1 1BY
                                                                                                                                                                                                                                                                                                                   To be wound down as part of Solo group                                                                                                       Currently in voluntary liquidation.
                                                                                                                                                                                                                                                                                                                                dissolution.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Annual Return due 4 Nov 2016
                                                                                                                                                                                                                                                                                                                  Proposed new regulated entity for Callisto
Callisto Lycaon Capital                                                                                                                                                                                                                                                                                                   Asset Management LLP.
                                              Private Limited                                                                                                                                                                                                                                                                                                                                                                                                     [Query whether this entity has
    Limited - TO BE            N/A                                     9813243     7 October 2015     United Kingdom       BECDMB         20-22 Wenlock Road, London, England, N1 7GU                Sanjay Shah                Callisto Lycaon Holdings Limited            31-Oct                N/A                                                                          N/A                       N/A          N/A            N/A             N/A
                                                 Company                                                                                                                                                                                                                                                                                                                                                                                                           applied to be struck off - not
       DISSOLVED                                                                                                                                                                                                                                                                                                   To be wound down as part of Solo group
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  showing on Companies House
                                                                                                                                                                                                                                                                                                                                dissolution.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             website].




                                                                                                                                                                                                                                                                                                                   Proposed new regulated entity for Solo
                                                                                                                                                                                                                                                                                                                         Capital Partners Limited.                                                                                                                Annual Return due 4 Nov 2016
SCP Capital Limited - TO                      Private Limited                                                                              Parker Andrews Ltd, The Union Building 51-59
                               N/A                                     9813309     7 October 2015     United Kingdom        EC8DPJ                                                                   Sanjay Shah                  SCP Capital Holdings Limited              31-Oct                N/A                                                                          N/A                       N/A          N/A            N/A             N/A
    BE DISSOLVED                                 Company                                                                                           Rose Lane, Norwich, NR1 1BY
                                                                                                                                                                                                                                                                                                                   To be wound down as part of Solo group                                                                                                       Currently in voluntary liquidation.
                                                                                                                                                                                                                                                                                                                                dissolution.



                                                                                                                                                                                                                               VG 49 shares, VEM Holding Sarl 49
  Paragon Securities                          Private Limited
                               N/A                                     9850283     30 October 2015    United Kingdom          TBC         20-22 Wenlock Road, London, N1 7GU, England          Omar Arti and Nirav Patel       shares and Barracuda EM Holdings              TBC                  N/A                      New services company                                N/A                       N/A          N/A            N/A             N/A                       N/A
       Services                                  Company
                                                                                                                                                                                                                                        Limited 2 shares




                                                                                                                                                                                                                                Copella Investment Management
   Copella Fund L.P.           TBC                  TBC                 TBC              TBC                TBC               TBC                              TBC                                       TBC                   (Cayman) Limited (which is owned              TBC                  TBC                                TBC                                        TBC                      TBC          TBC            TBC             TBC                       TBC
                                                                                                                                                                                                                                       by Hooloomooloo)




                                                                                                                                            Dubai International Financial Centre at the     Aaron Bennett, Andrew Millar,
  Elysium Properties                         Special Purpose
                               N/A                                      1873         7 June 2015        Dubai. U.A.E       DIFC Login      offices of Maples Fund Services (Middle East)      Greg John Nixon, Nishma                Elysium Global Limited                  TBC            No audit required         Limestone House, Properties, DIFC                         TBC                      TBC          TBC            TBC             TBC                       TBC
        Limited                                 Company
                                                                                                                                                              Limited                           Sanghvi, Sanjay Shah




                                                Jafza entity
                                                                                                                                            Kanaan Advocates and Legal Consultants,
                                            (Jeb=l Ali Free Zone                                                                                                                                     Sanjay Shah                                                                                                  Dubai Real Estate Holding Vehicle re Palm
 Izar Holdings Limited         N/A                                     166550        7 July 2014        Dubai, U.A.E          N/A         Maktoum Street, Al Maidan Tower 2, Office 202.                                                  Sanjay Shah                        TBC                  TBC                                                                          N/A                       N/A          N/A            N/A             N/A                       TBC
                                            Authority Company                                                                                                                                         Usha Shah                                                                                                   Jumeirah Plot Numbers 1622, 1624, 1626
                                                                                                                                                           Dubai-UAE
                                                Dubai, UAE)




                                            (Jeb=l Ali Free Zone                                                                            Kanaan Advocates and Legal Consultants,                                                                                                                                Dubai Real Estate Holding Vehicle re Palm
                                                                                                                                                                                                     Sanjay Shah
        Athena                 N/A          Authority Company          166701       16 July 2014        Dubai, U.A.E          N/A         Maktoum Street, Al Maidan Tower 2, Office 202.                                                  Sanjay Shah                        TBC                  TBC             Jumeirah Plot Numbers 1622, 1624, 1626,                      N/A                       N/A          N/A            N/A             N/A                       TBC
                                                                                                                                                                                                      Usha Shah
                                                Dubai, UAE)                                                                                                Dubai-UAE                                                                                                                                                              1555, 1556




                                            (Jeb=l Ali Free Zone                                                                            Kanaan Advocates and Legal Consultants,                                                                                                                               Dubai Real Estate Holding Vehicle re Palm
                                                                                                                                                                                                     Sanjay Shah
Nysa Holdings Limited          N/A          Authority Company          166532        7 July 2014        Dubai, U.A.E          N/A         Maktoum Street, Al Maidan Tower 2, Office 202.                                                  Sanjay Shah                        TBC                  TBC              Jumeirah Plot Number 2350. Property                         N/A                       N/A          N/A            N/A             N/A                       TBC
                                                                                                                                                                                                      Usha Shah
                                                Dubai, UAE)                                                                                                Dubai-UAE                                                                                                                                                     Valuation AED417542380.




                                                                                                                                                                                                                                                                                             Every company
                                                                                                                                                                                                                                                                                              registered in
                                                                                                                                                                                                                                                                                            Hong Kong must
                                                                                                                                           7/F, Kin On Commercial Building, 49-51 Jervois                                                                                                   have its financial
   Mau Po B Limited            N/A           Limited Company           1459446           TBC            Hong Kong             N/A                                                                    Sanjay Shah                          Sanjay Shah                       31-Dec                                          Only asset is property                             N/A                       N/A          N/A            N/A             N/A                       N/A
                                                                                                                                                      Street, Sheung Wan, HK                                                                                                                accounts audited
                                                                                                                                                                                                                                                                                               by auditors
                                                                                                                                                                                                                                                                                               registered
                                                                                                                                                                                                                                                                                            annually. William
                                                                                                                                                                                                                              Aesa Sarl (160,000 VG shares on
                                                                                                                                                                                                                              escrow)/Rivera One Limited/SilverCo
                                                                                                                                                                                                                              (UK) Limited/Astella Capital
                                                                                                                                                                                                                              Limited/PCM Capital Limited/Eris
  Varengold Holding
                               N/A           Private Company            TBC              TBC         Hamburg, Germany         N/A                              TBC                                       TBC                  Investments Limited/Skyfall Financial          TBC                  TBC             Holding Company for Varengold Bank AG                 Varengold Bank AG                TBC          TBC            TBC             TBC                       TBC
       GmBH
                                                                                                                                                                                                                              Limited and Bellview Financial
                                                                                                                                                                                                                              Limited




                                                                                                                                                                                                                                                                                                                 Varengold Bank AG is a private German bank
                                                                                                                                          Varengold Bank AG, Grosse Elbstrasse 27 22767
                                                                                                                                                                                                                                                                                                                    with Asset Management, Commercial
                                                                                                                                          Hamburg Germany/Varengold Bank AG The Gate
                                                                                                                                                                                             Dr. Bernhard Fuhrmann and                                                                                             Banking, Investment Banking and Capital                                                                       Regulated by
  Varengold Bank AG            N/A          Stock Corporation           TBC              TBC         Hamburg, Germany         N/A                 Village 4, DIFC Dubai United Arab                                                Varengold Holding GmbH                    TBC                  TBC                                                                          N/A                       TBC          TBC                            N/A                       N/A
                                                                                                                                                                                                     Frank Otten                                                                                                   Markets Brokerage divisions. Varengold                                                                           BaFin
                                                                                                                                           Emirates/Varengold Bank AG Brookfield House,
                                                                                                                                                                                                                                                                                                                 Bank FX provides service in the area of Forex
                                                                                                                                                 44 Davies Street, London, W1K 5JA
                                                                                                                                                                                                                                                                                                                               and CFD trading




                                                                                                                                           Main Street, PO Box 556, Charlestown, Nevis                    N/a
                                           Nevis Limited Liability                                                                                                                                                                                                                                                                                                                                                                                                COMPANY DISSOLVED 7 JUNE
 Solo Capital Nevis LLC        N/A                                     L12339      13 August 2010      Island of Nevis        n/a           (Registered Agent = Morning Star Holdings       (Management conducted under                   Sanjay Shah                        TBC                  TBC                                TBC                                        TBc                      TBC          TBC            TBC             n/a
                                                 Company                                                                                                                                                                                                                                                                                                                                                                                                                   2012
                                                                                                                                                            Limited)                        exclusive authority of members)




                                                                                                                                                                                                                   Direct Holdings                                                                                                                                                          ELYSIUM-05361117 3
                                                                                                        Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 5 of 9

                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FCA Firm
                             Previous                                                                                                                                                                                                                                                                                                                                                                                                                                           Other Licenses/Renewal
      Legal Name                              Entity Type        Company No.      Date of Inc.         Country of Inc.        Webfiling code                 Registered Address                                Directors                        Shareholders                Accounting year end            Auditors               Nature of Business                   Subsidiaries/ Branches/Assets            VAT Number Tax ID Number      Regulated         Reference
                              Name                                                                                                                                                                                                                                                                                                                                                                                                                                                 Dates/Comments
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Number/Renewa


                                                                                                                                                                                                                                                                                                                                                                   Telesto Cayman Limited was a corporate
                                                                                                                                                Intertrust Corporate Services (Cayman) Limited,
                                           Cayman Company                                                                                                                                           Sanjay Shah, Anne Stratford                                                                                                                                    member of Telesto Markets LLP. Telesto                                                                     COMPANY DISSOLVED 30 JUNE
Telesto Cayman Limited         N/A                               WK-281466     27 September 2013       Cayman Islands              N/A         190 Elgin Avenue, Georgge Town, Grand Cayman                                                      Sanjay Shah                        TBC                      TBC                         TBC                                                                       TBC          TBC              TBC               N/A
                                           Limited by Shares                                                                                                                                        Martin, Paul Kelly, Omar Arti                                                                                                                                 Cayman Limited held 100% voting share in                                                                              2015
                                                                                                                                                           KY1-9005, Cayman Islands
                                                                                                                                                                                                                                                                                                                                                                    Telesto Markets LLP (96% profit share)




Copella Cayman Limited -                                                                                                                        Intertrust Corporate Services (Cayman) Limited,
                                           Cayman Company                                                                                                                                           Sanjay Shah, Anne Stratford                                                                                                                                 Was a corporate member of Telesto Markets                                                                     COMPANY DISSOLVED 30 JUNE
  Dissolved on 30 June         N/A                               WK-281465     27 September 2013       Cayman Islands              N/A         190 Elgin Avenue, Georgge Town, Grand Cayman                                                      Sanjay Shah                        TBC                      TBC                         TBC                                                                       TBC          TBC              TBC               N/A
                                           Limited by Shares                                                                                                                                        Martin, Paul Kelly, Omar Arti                                                                                                                                        LLP with 0% voting rights,                                                                                     2015
          2015                                                                                                                                             KY1-9005, Cayman Islands




                                                                                                                                                                                                                                             Sanjay Shah 33.33%
                                                                                                                                                Craigmuir Chambers, Road Town, Tortola, VG                                                                              Decision for the directors of
   Saymo Invest Ltd.           N/A        BVI Business Company     1863752         24-Feb-15                B.V.I.                 N/A                                                                Silviya Svilenova Ivanova        Yasin Sebastian Qureshi 33.33%                                 No audit required     Proposed use: Film Investments                          TBC                            N/A          N/A         Non-regulated          N/A                   N/A
                                                                                                                                                         1110, British Virgin Islands                                                                                          the Company
                                                                                                                                                                                                                                       Mohammad Dastmaltchi 33.33%




                                                                                                                                                Craigmuir Chambers, Road Town, Tortola, VG                                                                              Decision for the directors of
Elysium Global Limited         N/A        BVI Business Company     1811055         6-Feb-14                 B.V.I.                 N/A                                                                       Sanjay Shah                         Sanjay Shah                                          No audit required   Holding Company. Will be liquidated                       N/A                            N/A          N/A         Non-regulated          N/A                   N/A
                                                                                                                                                         1110, British Virgin Islands                                                                                          the Company




                                            Private Limited
   Equinox Security                                                                                                                                                                                  [Howard Leedham, Michael        [Howard Leedham, Michael Murphy, Decision for the directors of                         Professional Risks Consultancy
                               N/A        Company Limited by       9829227     19th October 2015      United Kingdom               N/A         20-22 Wenlock Road, London, England, N1 7GU                                                                                                              Grant Thornton                                                              TBC.                           N/A          N/A           Regulated            N/A                   N/A
   International Ltd                                                                                                                                                                                   Murphy, Sanjay Shah]                    Sanjay Shah]                  the Company
                                              Guarantee

                                                                                                                                                                                                  Silviya Svilenova Ivanova          Mohammed Dastmaltchi (34), Yasin
                                                                                                                                                                                                                                     Qureshi (34), Sanjay Shah (34)
                                                                                                                                                Craigmuir Chambers, Road Town, Tortola, VG                                                                              Decision for the directors of
  Sayamo Invest Ltd.           N/A        BVI Business Company     1863752     24 February 2015              BVI                   TBC                                                                                                                                                                       TBC                         TBC                                        TBC                            TBC          TBC              TBC               TBC                   TBC
                                                                                                                                                         1110, British Virgin Islands                                                                                          the Company


                                                                                                                                                                                                  Sanjay Shah, Usha Shah             Sanjay Shah                                                                                                                Plot 1555 (valued at AED27524153 pursuant to
                                                                                                                                                Registered Agent is Kanaan Advocates & Legal                                                                                                                                                                       valuation certificates) & 1556 (valued at
Sirona Holdings Limited        N/A         Jebel Ali Free Zone     166701         16 July 2014     UAE, Jebel Ali Free Zone        TBC                                                                                                                                                                       TBC                         solo                                                                      TBC          TBC              TBC               TBC                   TBC
                                                                                                                                                                Consultants                                                                                                                                                                                      28113369 pursuant to valuation certificates)
                                                                                                                                                                                                                                                                                                                                                                              on Palm Jumeriah.

                                                                                                                                                                                                  Sanjah Shah, Rajen Shah            Sanjay Shah
The Children’s Fund for                      Cayman Islands      WK-260345
                               N/A                                               4 August 2011         Cayman Islands              TBC                               TBC                                                                                                            TBC                      TBC                         TBC                                        TBC                            TBC          TBC              TBC               TBC                   TBC
      the Future                           Exempted Company


                                                                                                                                                                                                  Sanjah Shah, Rajen Shah            Sanjay Shah
                                             Cayman Islands
  Chance for Children          N/A                               WK-262048     14 September 2014       Cayman Islands              TBC                               TBC                                                                                                            TBC                      TBC                         TBC                                        TBC                            TBC          TBC              TBC               TBC                   TBC
                                           Exempted Company




                                            Private Limited                                                                                                                                                                                                                                                                                                                                                                                Regulated by the
                           Autism Rocks                                                                                                                                                           Sanjay Shah, Peter Best, William                                                                                                                              2 x Autism Rocks Registered Trademark under
     Autism Rocks                         Company Limited by       9013164      28th April 2014       United Kingdom             FL7B32        20-22 Wenlock Road, London, England, N1 7GU                                                       Sanjay Shah                      31-Mar                Moore Stephens                 Charity                                                                     N/A          N/A           Charities            N/A           Annual Return 28 May
                                Ltd                                                                                                                                                                             Best                                                                                                                                                        No. UK00003123748
                                              Guarantee                                                                                                                                                                                                                                                                                                                                                                                      Commission




                                                                                                                                                                                                                              Direct Holdings                                                                                                                                                  ELYSIUM-05361117 4
                                                                                                                                                           Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 6 of 9


ELYSIUM GLOBAL
MASTER SPREADSHEET 3 April 2016

                                                                                                                                                                                                                                                                                                                                                                                                         FCA Firm           Other
                       Previous
    Legal Name                      Entity Type    Company No.   Date of Inc.    Country of Inc. Webfiling code         Registered Address                       Directors                    Shareholders            Accounting year end            Auditors                Nature of Business                   Subsidiaries/ Branches/Assets           VAT Number   Tax ID Number    Regulated        Reference    Licenses/Renewal
                        Name
                                                                                                                                                                                                                                                                                                                                                                                                       Number/Renew         Dates



                                                                                                                  Craigmuir Chambers, Road Town,
 Bostrent Trading                   BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                        1885505        7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required   Property Holding Vehicle - AVAILABLE                       N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands

                                                                                                                  Craigmuir Chambers, Road Town,
  Brinker Trading                   BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1885500       7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required   Property Holding Vehicle - AVAILABLE                       N/A                          N/A           N/A         Non-regulated       N/A              N/A
      Limited                        Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands

                                                                                                                  Craigmuir Chambers, Road Town,
 Exumtrent Trading                  BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1885501       7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required   Property Holding Vehicle - AVAILABLE                       N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
  98 SHH Limited         N/A                         1885583       7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required         Property Holding Vehicle                Sai Kung Hong Kong Property               N/A           N/A         Non-regulated       N/A              N/A
                                     Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
 Seventeen Dorset                   BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1884895       30-Jul-15         B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required         Property Holding Vehicle            Owns 100% of Dorset 17 Pte Limited            N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
   Bycor Capital                    BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1877533           n             B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required         Property Holding Vehicle                             N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
   Rolten Capital                   BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                        1883078        16-Jul-15         B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required         Property Holding Vehicle                             N/A                          N/A           N/A         Non-regulated       N/A              N/A
      Limited                        Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
Mala Holdings One                   BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1874036      14-May-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required         Property Holding Vehicle                             N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
Solten Holdings One                 BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1874037      14-May-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required         Property Holding Vehicle                             N/A                          N/A           N/A         Non-regulated       N/A              N/A
      Limited                        Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
Trixor Holdings One                 BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1871795      28-Apr-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required         Property Holding Vehicle                    Honey Jersey Limited                  N/A           N/A         Non-regulated       N/A              N/A
       Limited                       Company                                                                                                                                                                            of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
 Sempra Universal                   BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1885504       7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                                            of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
 Glaceau Universal                  BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1885503       7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
      Limited                        Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
  Genoa Services                    BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                        1846122       21-Oct-14          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
  London Limited                     Company                                                                                                                                                                            of the Company
                                                                                                                               Islands

                                                                                                                  Craigmuir Chambers, Road Town,
  Genoa Services                    BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                        1876961        4-Jun-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required   Property Holding Company - various       Various - Please refer to structure chart      N/A           N/A         Non-regulated       N/A              N/A
  London Limited                     Company                                                                                                                                                                            of the Company
                                                                                                                               Islands

                                                                                                                  Craigmuir Chambers, Road Town,
  Aralla Holdings                   BVI Business                                                                                                                                                                    Decision for the directors                                                              Aralla Capital Limited - DISSOLVED 8 MARCH
                         N/A                        1877259        8-Jun-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required            Holding Company                                                                N/A           N/A         Non-regulated       N/A              N/A
      Limited                        Company                                                                                                                                                                            of the Company                                                                                           2016
                                                                                                                               Islands


                                                                                                                  Craigmuir Chambers, Road Town,
  Araya Holdings                    BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1865104      10-Mar-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required            Holding Company                                   N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                                            of the Company
                                                                                                                               Islands


                                                                                                                  Craigmuir Chambers, Road Town,
  Mastic Trading                    BVI Business                                                                                                                                        Elysium Property Holdings   Decision for the directors
                         N/A                         1885502       7-Aug-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah                                                                       No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
    Limited                          Company                                                                                                                                                     Limited                of the Company
                                                                                                                               Islands

                        Elysium                                                                                   Craigmuir Chambers, Road Town,
  Elysium Global                    BVI Business                                                                                                                                                                    Decision for the directors
                      Trading One                    1876177      29-May-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required             Trading Vehicle                                  N/A                          N/A           N/A         Non-regulated       N/A              N/A
  Trading Limited                    Company                                                                                                                                                                            of the Company
                        Limited                                                                                                Islands


                                                                                                                  Craigmuir Chambers, Road Town,
  Typhon Hydra                      BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1879012      23-Jun-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required                 Holds IP                                     N/A                          N/A           N/A         Non-regulated       N/A              N/A
 Holdings Limited                    Company                                                                                                                                                                            of the Company
                                                                                                                               Islands

                                                                                                                  Craigmuir Chambers, Road Town,
  Expansa Capital                   BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                        1881871        7-Jul-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                                            of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
      Gray Fall                     BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                        1882093      8th July 2015       B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
Investments Limited                  Company                                                                                                                                                                            of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                                                                    Decision for the directors
Boa Global Limited       N/A                         1882042       8-Jul-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
                                     Company                                                                                                                                                                            of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
 Colombia Capital                   BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1882090       8-Jul-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                                            of the Company
                                                                                                                               Islands

                                                                                                                  Craigmuir Chambers, Road Town,
  Novaco Capital                    BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1881973       8-Jul-15          B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                                            of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
   Shallow River                    BVI Business                                                                                                      Sanjay Shah and Kasyap Vijender                               Decision for the directors
                            N/A                      1882495       13-Jul-15         B.V.I.          N/A           Tortola, VG 1110, British Virgin                                      Elysium Global Limited                                  No audit required         Property Holding Vehicle                  100% Barracuda Holding                  N/A           N/A         Non-regulated       N/A              N/A
      Limited                        Company                                                                                                                        Rao                                                 of the Company
                                                                                                                               Islands
                                                                                                                  Craigmuir Chambers, Road Town,
  Halana Capital                    BVI Business                                                                                                                                                                    Decision for the directors
                         N/A                         1882623       13-Jul-15         B.V.I.          N/A           Tortola, VG 1110, British Virgin            Sanjay Shah               Elysium Global Limited                                  No audit required               AVAILABLE                                      N/A                          N/A           N/A         Non-regulated       N/A              N/A
     Limited                         Company                                                                                                                                                                            of the Company
                                                                                                                               Islands




                                                                                                                                                                                                                                EGL Holdings                                                                                                                                     ELYSIUM-05361117 5
                                                                                                                                           Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 7 of 9


                                                                                                                                                                                                                                                                                                     Loan from EGL to Acai dated 28 July 2015 in
 Acai Investments                                                                                      Craigmuir Chambers, Road Town,                                                                                                                                                                amount of USD6 million. Interest rate 1% on
                                    BVI Business                                                                                                                                                 Decision for the directors
  Limited - To be        N/A                         1881673       7-Jul-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                    Bank of England bank rate. Repayment date 28      N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                                         of the Company
     dissolved                                                                                                      Islands                                                                                                                                                                          July 2018.

                                                                                                       Craigmuir Chambers, Road Town,
   Philo Holdings                   BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1881972       8-Jul-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
      Limited                        Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
  Fire Capital One                  BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1876176      29-May-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
       Limited                       Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
    Parla Global                    BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1882092       8-Jul-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
Investments Limited                  Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                                                 Decision for the directors
TSR Trading Limited      N/A                         1885694      10-Aug-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
 Fentex Universal                   BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1885695      10-Aug-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
     Limited                         Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
  Transnet Capital                  BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1885763      10-Aug-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
      Limited                        Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
   Letren Trading                   BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1885771      10-Aug-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                   Trading Vehicle                                          N/A                         N/A   N/A      Non-regulated   N/A   N/A
       Limited                       Company                                                                                                                                                         of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                     Elysium Property Holdings   Decision for the directors
Clay Street Limited      N/A                         1888445       2-Sep-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah                                                                    No audit required             Property Holding Company                                       N/A                         N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                  Limited                of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                     Elysium Property Holdings   Decision for the directors
  2 Clay St Limited      N/A                         1893168      16-Oct-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah                                                                    No audit required             Property Holding Company                                       N/A                         N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                  Limited                of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                     Elysium Property Holdings   Decision for the directors
  3 Clay St Limited      N/A                         1893203      16-Oct-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah                                                                    No audit required             Property Holding Company                                       N/A                         N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                  Limited                of the Company
                                                                                                                    Islands
                                                                                                       Craigmuir Chambers, Road Town,
                                    BVI Business                                                                                                                     Elysium Property Holdings   Decision for the directors
  4 Clay St Limited      N/A                         1893177      16-Oct-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah                                                                    No audit required             Property Holding Company                                       N/A                         N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                  Limited                of the Company
                                                                                                                    Islands

                                                                                                       Craigmuir Chambers, Road Town,
 Wentrest Holdings                  BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1889565      14-Sep-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                     AVAILABLE                                              N/A                         N/A   N/A      Non-regulated   N/A   N/A
     Limited                         Company                                                                                                                                                         of the Company
                                                                                                                    Islands


                                                                                                       Craigmuir Chambers, Road Town,
 Botrent Holdings                   BVI Business                                                                                                                                                 Decision for the directors
                         N/A                         1889564      14-Sep-15        B.V.I.       N/A     Tortola, VG 1110, British Virgin       Sanjay Shah            Elysium Global Limited                                  No audit required                     AVAILABLE                                              N/A                         N/A   N/A      Non-regulated   N/A   N/A
     Limited                         Company                                                                                                                                                         of the Company
                                                                                                                    Islands




                                                                                                                                                                                                                                                                                                     IPIS UK (Battersea London 1)
                                                                                                                                                                                                                                                                                                     Limited/Audiosplitter/Syntax GIS Limited/Koji
                                                                                                                                                                                                                                                                                                     DMCC

                                                                                                                                                                                                 No statutory requirement                                                                            [15% interest in Equinox Security International
                        Arche
  Barracuda EM                       Exempted                                                                                                                                                      for Cayman Exempt                                                                                 Limited]
                       Cayman                         265197      12-May-15    Cayman Islands   N/A                                            Sanjay Shah            Elysium Global Limited                                  No audit required          Holding company for investments                                                               N/A   N/A      Non-regulated   N/A   N/A
 Holdings Limited                    Company                                                                                                                                                      Companies to produce
                       Limited
                                                                                                                                                                                                   financial statements
                                                                                                      Genesis Trust & Corporate Services
                                                                                                      Ltd., 2nd Floor, Midtown Plaza,
                                                                                                      Elgin Avenue, PO Box 448, Grand
                                                                                                      Cayman KY1-1106, Cayman Islands

                                                                                                                                                                                                                                                     Partnership's business is to purchase, hold,
                                                                                                                                                                                                                                                   dispose of, or otherwise deal with investments
                                                                                                         Intertrust Corporate Services                                                           No statutory requirement                         for its own account and to engage or participate
                                                                                                                                                                    General Partner: Ganymede
Aduro Investments                 Exempted Limited                                                        (Cayman) Limited, 190 Elgin      No Directors - Limited                                  for Cayman Exempt                                  in any other lawful investment or related
                         N/A                         KY068339     22-Jul-13    Cayman Islands   N/A                                                                 Cayman Ltd/Limited Partner                                No audit required                                                                            N/A                         N/A   N/A       Exempted       N/A   N/A
        LP                           Partnership                                                        Avenue, George Town, Grand             Partnership                                        Companies to produce                                    activities in which exempted limited
                                                                                                                                                                             Valerius
                                                                                                      Cayman, KY1 9005, Cayman Islands                                                             financial statements                           partnerships formed in the Cayman Islands may
                                                                                                                                                                                                                                                      engage or participate. In process of being
                                                                                                                                                                                                                                                                       wound down

                                                                                                      Genesis Trust & Corporate Services                                                         No statutory requirement
Ganymede Cayman                      Exempted                                                          Ltd. PO Box 448, George Town,                                                               for Cayman Exempt                                Trading Vehicle (in process of being wound
                         N/A                          242030      16-Jun-10    Cayman Islands   N/A                                            Sanjay Shah            Elysium Global Limited                                  No audit required                                                         General Partner in Aduro Investments LP        N/A   N/A      Non-regulated   N/A   N/A
      Ltd.                           Company                                                          Grand Cayman, KY1-1106, Cayman                                                              Companies to produce                                                 down)
                                                                                                                    Islands                                                                        financial statements

                                                                                                                                                                                                 No statutory requirement
                                                                                                       2nd Floor, Midtown Plaza, Elgin
  Callisto Cayman                    Exempted                                                                                                                                                      for Cayman Exempt                               Investment Management. In process of being
                         N/A                         GC-287101    14-Apr-14    Cayman Islands   N/A      Avenue, PO Box 448, Grand             Sanjay Shah            Elysium Global Limited                                  No audit required                                                                 CCM has a Dubai Branch                 N/A   N/A      Non-regulated   N/A   N/A
   Management                        Company                                                                                                                                                      Companies to produce                                           wound down
                                                                                                      Cayman, KY1-1106, Cayman Islands
                                                                                                                                                                                                   financial statements

                                                                                                      Harneys Services (Cayman) Limited,
                                                                                                                                                                                                 No statutory requirement
                                                                                                         4th Floor, Harbour Place, 103
                                     Exempted                                                                                                                         Elysium Global (Dubai)       for Cayman Exempt
Kora Trading Limited     N/A                         HS-292829    17-Oct-14    Cayman Islands   N/A      South Church Street, P.O. Box         Sanjay Shah                                                                    No audit required         Trading Vehicle. Will be liquidated                                N/A                         N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                                                                                                 Limited              Companies to produce
                                                                                                       10240, Grand Cayman, KY1-1002,
                                                                                                                                                                                                   financial statements
                                                                                                                Cayman Islands

                                                                                                      Genesis Trust & Corporate Services                                                         No statutory requirement
                        Agrius
  Altair Holdings                    Exempted                                                          Ltd. PO Box 448, George Town,                                                               for Cayman Exempt
                       Holdings                       279453     9th July 2013 Cayman Islands   N/A                                            Sanjay Shah            Elysium Global Limited                                  No audit required        Holding Company. Will be liquidated             Dionysus Limited and Altair Capital Limited     N/A   N/A      Non-regulated   N/A   N/A
      Limited                        Company                                                          Grand Cayman, KY1-1106, Cayman                                                              Companies to produce
                       Limited
                                                                                                                    Islands                                                                        financial statements
                                                                                                      Genesis Trust & Corporate Services                                                         No statutory requirement
                                     Exempted                                                          Ltd. PO Box 448, George Town,                                                               for Cayman Exempt
 Dionysus Limited        N/A                          279454     9th July 2013 Cayman Islands   N/A                                            Sanjay Shah            Altair Holdings Limited                                 No audit required        Holding Company. Will be liquidated                        Altair Capital Limited               N/A   N/A      Non-regulated   N/A   N/A
                                     Company                                                          Grand Cayman, KY1-1106, Cayman                                                              Companies to produce
                                                                                                                    Islands                                                                        financial statements




                                                                                                                                                                                                             EGL Holdings                                                                                                                                          ELYSIUM-05361117 6
                                                                                                                                                      Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 8 of 9


                                                                                                             Genesis Trust & Corporate Services                                                                    No statutory requirement
                       Hyperion
   Altair Capital                    Exempted                                                                 Ltd. PO Box 448, George Town,                                                                          for Cayman Exempt
                        Capital                      279366     9th July 2013 Cayman Islands      N/A                                                      Sanjay Shah                   Dionysus Limited                                           No audit required            Trading Vehicle. Will be liquidated                              N/A                           N/A        N/A          Non-regulated   N/A   N/A
      Limited                        Company                                                                 Grand Cayman, KY1-1106, Cayman                                                                         Companies to produce
                        Limited
                                                                                                                           Islands                                                                                   financial statements




   Hydra Capital                   Private Limited                                 United                      20-22 Wenlock Road, London,
                         N/A                         9398957      21-Jan-15                      2K4KTK                                                    Sanjay Shah                Elysium Global Limited              31-Jan-15                 Moore Stephens            Transferred IP to BVI Holding Company                               N/A                           N/A        N/A          Non-Regulated   N/A   N/A
     Limited                          Company                                     Kingdom                            England, N1 7GU




Elysium Global (UK)                Private Limited                                 United                      20-22 Wenlock Road, London,                                            Elysium Global (Dubai)
                         N/A                         8996194      14-Apr-14                      FK38BT                                                    Sanjay Shah                                                     30-Apr                   Moore Stephens          Subsidiary of Elysium Global (Dubai) Limited                          N/A                           N/A        N/A          Non-Regulated   N/A   N/A
      Limited                         Company                                     Kingdom                            England, N1 7GU                                                         Limited




Theorem Technology                 Private Limited                                 United                      20-22 Wenlock Road, London,
                         N/A                         9278393      23-Oct-14                      PLRG6X                                                    Sanjay Shah                Elysium Global Limited              31-Oct-15                 Moore Stephens             Development and Technology Services                                N/A                        123 3462 46   N/A          Non-Regulated   N/A   N/A
      Limited                         Company                                     Kingdom                            England, N1 7GU




  Genoa Services                   Private Limited                                 United                      20-22 Wenlock Road, London,                                                                                                                                   Client Services (in process of being wound
                         N/A                         9335527      1-Dec-14                       977F6G                                                Martin Jason Ward              Elysium Global Limited               31-Dec                   Moore Stephens                                                                                N/A                           N/A        N/A          Non-Regulated   N/A   N/A
  London Limited                      Company                                     Kingdom                            England, N1 7GU                                                                                                                                                            down)




                                   Private Limited                                 United                     145-157 St John Street, London,         Camilo Enrique Vargas                                                                     Howlader & Company FAO:
  Syntax GIS Ltd         N/A                         8956766      3/25/2014                     M2EP7N                                                                                Arche Cayman Limited                 31-Mar                                               Financial Services. Will be liquidated                            N/A                        185119890           178A   Non-Regulated   N/A   N/A
                                      Company                                     Kingdom                               EC1V 4PW                           Manzanera                                                                                Christopher Kelly




   Honey Jersey                                                                                               20-22 Wenlock Road London N1                                                                                                                                                                                    Property - 18 Hanover Terrace and 18 Hanover
                         N/A      Limited Company    7982301     08.03.2012          UK          YULCJ4                                                    Sanjay Shah             Trixor Holdings One Limited             31-Mar                           N/A                    Holding Company for property                                                                 N/A          7979       Non-regulated   N/A   N/A
     Limited                                                                                                              7GU                                                                                                                                                                                                  Terrace Mews, London. Title No. NGL921089


                                                                                                                                                                                     Name Ordinary shares of
                                                                                                                                                                                      £0.01 each Aggregate
                                                                                                                                                                                     nominal share capital of
                                   Private Limited                                 United                       39A Lambton Road, London,         Mr James Auton, William Best      Ordinary Shares % Nominal
   Audiosplitter         N/A                         7956088      2/20/2012                       TBC                                                                                                                      20-Feb                           TBC                         Music App Business                                        TBC                           TBC        TBC              TBC         TBC   TBC
                                      Company                                     Kingdom                            England, N19 3QJ                  and Adam Goodwin            share capital % Voting rights
                                                                                                                                                                                   AUTON, James 30,875 30.88
                                                                                                                                                                                         17.62% 17.62%
                                                                                                                                                                                   BEST, William 30,875 30.88
                                                                                                                                                                                                                                                                           Aralla Capital Limited has been established to
                                                                                                                                                                                                                                                                           take advantage of secured, short term lending
    Aralla Capital                                                                                                                                                                                                                                                        opportunities that exist in the UK and overseas.
                                   Private Limited                               England and                   20-22 Wenlock Road, London,
Limited - DISSOLVED      N/A                         9644863    17th June 2015                  W8X8YY                                                Anne Stratford-Martin           Aralla Holdings Limited              30-Jun                           N/A              The business will provide short term loan                            N/A                           N/A        N/A              N/A         N/A   N/A
                                      Company                                       Wales                            England, N1 7GU
   8 MARCH 2016                                                                                                                                                                                                                                                              finance of tranches between £250,000 to
                                                                                                                                                                                                                                                                              £5,000,000 for the purposes of property
                                                                                                                                                                                                                                                                          purchases (residential, commercial or buy to let)




                                                                                                                                                    Christina Van Den Berg (A
                                     Societe a                                                                121, Avenue de la Faiencerie L-
  Athena Equity                                                                                                                                             Manager)
                         N/A       responsabilite    B 164265     28-Oct-11      Luxembourg    Alter Domus          1511 Luxembourg                                                   Elysium Global Limited               30-Jun                     Alter Domus           Dormant. In process of being wound down                               N/A                        LU25928225      0 438      Non-regulated   TBC   TBC
  Trading S.a.r.l.                                                                                                                                 Karin Janse Van Rensburg (B
                                      limitee
                                                                                                                                                            Manager)




                                     Societe a                                                                 5, rue Guillaume Kroll, L-1882
                                                                                                                                                   None appointed - Managers
solo capital limited     N/A       responsabilite    B 164251     27-Oct-11      Luxembourg    Alter Domus     Luxembourg, Grand Duchy of                                             Elysium Global Limited               30-Jun                     Alter Domus           Dormant. In process of being wound down.                              N/A                        LU25928124      0 357      Non-regulated   TBC   TBC
                                                                                                                                                    from Alter Domus resigned
                                      limitee                                                                           Luxembourg




                                     Societe a                                                                 5, rue Guillaume Kroll, L-1882
   Pandia Equity                                                                                                                                  Genevieve Koschnicke (Class B)
                         N/A       responsabilite    B 164250     27-Oct-11      Luxembourg    Alter Domus     Luxembourg, Grand Duchy of                                             Elysium Global Limited               30-Jun                     Alter Domus           Dormant. In process of being wound down                               N/A                        LU25928023      0 365      Non-regulated   TBC   TBC
    Trading Sarl                                                                                                                                      Sara Speed (Class A)
                                      limitee                                                                           Luxembourg



                                                                                                                                                                                         Kenna Investments
                                                                                                                                                                                        Limited/Cielo Global
                                                                                                                                                                                    Limited/Wong International
                                                                                                                                                                                        Holdings Ltd/Serafine       31/12/2015 (first
                                     Societe a                                                                 5, rue Guillaume Kroll, L-1882        Robyn John Llewellyn
                                                                                                                                                                                    Investment Limited/Double     accounting year being
 VEM Holding Sarl        N/A       responsabilite    B 192216     1-Dec-14       Luxembourg    Alter Domus     Luxembourg, Grand Duchy of              Frank Przygodda                                                                        Alter Domus                                Holding Company                                  VEM Aktienbank AG                     N/A          2 045      Non-regulated   TBC   TBC
                                                                                                                                                                                          Two Investments       from October 30, 2014 to
                                      limitee                                                                           Luxembourg                 Quentin de Neve de Roden
                                                                                                                                                                                   Limited/Woodfields Financial    December 31, 2015)
                                                                                                                                                                                       Limited/Polaris Capital
                                                                                                                                                                                       Limited/Zuben Capital
                                                                                                                                                                                              Limited




                                                                                                                                                                                                                              EGL Holdings                                                                                                                                                       ELYSIUM-05361117 7
                                                                                                                                                        Case 1:18-md-02865-LAK Document 329-17 Filed 04/27/20 Page 9 of 9



                                                                                                                 Unit 3, Level 1, Gate Village 5,
                        Solo Capital                                                                                                                                                                                                                                                                  Elysium Global (UK) Limited/Kora Trading
  Elysium Global                     Company Limited     License No.                                              Dubai International Financial                                                                                                     Managing Office/Investment in Commercial                                                                                DIFC License No
                          (Dubai)                                      19-Dec-11   Dubai. U.A.E   DIFC Login                                         Sanjay Shah and Kasyap Rao       Elysium Global Limited       31-Mar-15   No audit required                                                    Limited and Ariston (Canada) Limited - Ariston   N/A   N/A        N/A                     31-Dec-15
  (Dubai) Limited                       by Shares          CL1136                                              Centre, Dubai, 506699, United Arab                                                                                                        Enterprises and Management                                                                                              1136
                          Limited                                                                                                                                                                                                                                                                                 to be wound-up.
                                                                                                                            Emirates




                                                                                                               Genesis Trust & Corporate Services
  Callisto Cayman                      Recognised                                                                Ltd., 2nd Floor, Midtown Plaza,
                           N/A                           GC-287101     21-Jul-14   Dubai, UAE     DIFC Login                                                 Sanjay Shah              Elysium Global Limited         TBC             TBC                                TBC                                              TBC                         TBC   TBC        TBC        TBC            TBC
   Management                           Company                                                                 Elgin Avenue, PO Box 448, Grand
                                                                                                               Cayman KY1-1106, Cayman Islands




  Hyperion Capital
                           TBC             TBC              TBC           TBC      Hong Kong         TBC                      TBC                                TBC                            TBC                  TBC             TBC                                TBC                                              TBC                         TBC   TBC        TBC        TBC            TBC
(Hong Kong) Limited


                                      International                                                             Blake Building, Suite 106, Corner
        HYR6               N/A          Business          138,566         TBC         Belize         N/A         Eyre and Hutson Streets, Belize                 TBC                  Elysium Global Limited         TBC             TBC                        To be wound down                                         TBC                         TBC   TBC        TBC        TBC            TBC
                                        Company                                                                            City, Belize
  Ariston (Canada)
                                                                                                               1 Germain Street, Suite 1500, Saint                                    Elysium Global (Dubai)
   Limited - to be         N/A      Limited Company       671832       7-Aug-13      Canada          N/A                                                 Kasyap Vijender Rao                                         TBC             TBC                 Trading Vehicle. Will be liquidated                    Account at Varengold                 N/A   N/A        N/A        N/A            N/A
                                                                                                                       John NB E2L 4VI                                                       Limited
     wound-up

                                      Non-Cellular                                                                                                                                   Timothy Paul Murphy and
 IPIS UK (Battersea
                           N/A      Company Limited        59172          TBC       Guernsey         TBC                      TBC                                TBC                   Barracuda EM Holings          TBC             TBC                                TBC                                              TBC                         TBC   TBC        TBC        TBC            TBC
 London 1) Limited
                                       by Shares                                                                                                                                              Limited


                                                                                                                                                                                      Capmartin Limited, PMP
                                                                                                                                                                                    Holding ApS. Barracuda EM
Max Holdings II ApS                  Limited liability    CVR No.                                                  Rosenborggade 1, DK-1130          Pernille Padersen and Ashley    Holdings Limited holds an
                           N/A                                            TBC       Denmark          TBC                                                                                                             TBC             TBC                Holding Company for the ICO group                The 25% stake is worth EUR3million          TBC   TBC        TBC        TBC            TBC
     (NGC)                              company          36949988                                                    Copenhagen, Denmark                       Richardson           option to acquire an equity
                                                                                                                                                                                    stake in Max Holdings II ApS
                                                                                                                                                                                        of 25% for USD1.00




        VEM                TBC             TBC              TBC           TBC          TBC           TBC                      TBC                                TBC                            TBC                  TBC             TBC                                TBC                                              TBC                         TBC   TBC        TBC        TBC            TBC




                                                                                                                                                      Christina Van Den Berg (A
Pallas Equity Trading                  Societe a                                                                 121, Avenue de la Faiencerie L-
                                                                                                                                                      Manager), Karin Janse Van                                                                    Acquisition of participations in Luxembourg or
        S.a.r.l.           TBC       responsabilite       B164251      27-Oct-11   Luxembourg        TBC               1511 Luxembourg                                                Elysium Global Limited         TBC             TBC                                                                                 TBC                         TBC   TBC        TBC        TBC            TBC
                                                                                                                                                       Rensburg (B Manager)                                                                                OS in companies or enterprises
                                        limitee




  Bowtrest Trading                    BVI Business
                           N/A                            1889564      14-Sep-15       BVI           N/A                      TBC                            Sanjay Shah              Elysium Global Limited         TBC             TBC                                TBC                                              TBC                         TBC   TBC        TBC        TBC            TBC
      Limited                          Company



IP Universal Limited

                                                                                                                Craigmuir Chambers, Road Town,
                                      BVI Business
                           N/A                            1846122      21-Oct-14       BVI           N/A         Tortola, VG 1110, British Virgin            [Usha Shah]              Elysium Global Limited         TBC             TBC                                TBC                                              TBC                         TBC   TBC        TBC        TBC            TBC
                                       Company
                                                                                                                             Islands




                                                                                                                Craigmuir Chambers, Road Town,
                                      BVI Business
Columbia Capital Ltd       N/A                            1882090       8-Jul-15       BVI           N/A         Tortola, VG 1110, British Virgin            [Usha Shah]                    [Usha Shah]              TBC             TBC                    Unallocated Shell Company                                    TBC                         TBC   TBC        TBC        TBC            TBC
                                       Company
                                                                                                                             Islands




                                                                                                                                                                                                                      EGL Holdings                                                                                                                               ELYSIUM-05361117 8
